                                      UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF ALABAMA

 UNITED STATES OF AMERICA                                                        JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Revocation of Supervised Release)

 v.
                                                                                 Case Number: 1:14-CR-00184-001
 DENNIS JAMES HARPER, JR.                                                        USM Number: 14056-003
                                                                                 Ashley E. Cameron, Esquire
                                                                                 Defendant’s Attorney

THE DEFENDANT:
        admitted guilt to violation of the statutory conditions of the terms of supervision as set forth in the Petition dated 7/2/2019.
        was found in violation of condition(s)                                        after denial of guilt.

The defendant is adjudicated guilty of these violations:

  Violation Number                                          Nature of Violation                                         Violation Ended
       Statutory                                                New Offenses                                                06/19/2019
                                                                                                                       (failure to register
                                                                                                                          with local law
                                                                                                                         enforcement) &
                                                                                                                       (adult sex offender
                                                                                                                          in prohibited
                                                                                                                       residence location)



The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

       The defendant has not violated condition(s) ________________________ and is discharged as to such violation(s)
       condition.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes in
economic circumstances.



                                                                          September 20, 2019
                                                                          Date of Imposition of Judgment

                                                                          /s/Terry F. Moorer
                                                                          Signature of Judge

                                                                          TERRY F. MOORER
                                                                          UNITED STATES DISTRICT JUDGE

                                                                          Name and Title of Judge

                                                                            October 3, 2019
                                                                          Date
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                Judgment -- Page 2 of 5

DEFENDANT:                 DENNIS JAMES HARPER, JR.
CASE NUMBER:               1:14-CR-00184-001

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Four (4) Months.

       The court makes the following recommendations to the Bureau of Prisons:



       The defendant is remanded to the custody of the United States Marshal.
       The defendant shall surrender to the United States Marshal for this district:

               at                                        a.m.                p.m.   on

                as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                before 2 p.m. on
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                             RETURN
I have executed this judgment as follows:


        Defendant delivered on                                     to


at                                      , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL
                                                                        By

                                                                                         DEPUTY UNITED STATES MARSHAL
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                 Judgment -- Page 3 of 5

DEFENDANT:                   DENNIS JAMES HARPER, JR.
CASE NUMBER:                 1:14-CR-00184-001

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: Six (6) months.

       Special Conditions:

1) The defendant shall submit to periodic urine surveillance and/or breath, saliva, and skin tests for the detection
of drug and/or alcohol abuse as directed by the Probation Office. Defendant may incur costs associated with
such detection efforts based upon ability to pay as determined by the Probation Office.

2) The defendant shall participate in an assessment or a program, inpatient or outpatient, for the treatment of
drug and/or alcohol addiction, dependency or abuse which may include, but not be limited to urine, breath,
saliva and skin testing to determine whether the defendant has reverted to the use of drugs and/or alcohol.
Further, the defendant shall participate as instructed by the probation officer and shall comply with all rules and
regulations of the treatment agency until discharged by the Program Director with the approval of the probation
officer. The defendant shall further submit to such drug-detection techniques, in addition to those performed by
the treatment agency, as directed by the probation officer. The defendant may incur costs associated with such
drug/alcohol detection and treatment, based upon the ability to pay, as determined by the probation officer.

3) The defendant shall not possess or use a computer with access to any "on-line computer service" at any
location (including employment) without the permission of the Probation Office.



(See page 5 for additional conditions of supervised release.)

For offenses committed on or after September 13, 1994: The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

       The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
       substance abuse. (Check, if applicable.)
       The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, is a
       student, as directed by the probation officer. (Check, if applicable.)
       The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if
       applicable.)

If this judgment imposes a fine or restitution obligation, it shall be a condition of supervised release that the defendant pay any such
fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in the Criminal Monetary Penalties sheet of this judgment. The defendant must report to the probation office in the
district to which the defendant is released within 72 hours of release from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.
The defendant shall not illegally possess a controlled substance.
The defendant shall comply with the standard conditions that have been adopted by this court.
The defendant shall also comply with the additional conditions on the attached page.


                                                   See Page 4 for the
                                        “STANDARD CONDITIONS OF SUPERVISION”
AO 245D (SDAL 01/16) Judgment in a Criminal Case                                               Judgment -- Page 4 of 5

DEFENDANT:               DENNIS JAMES HARPER, JR.
CASE NUMBER:             1:14-CR-00184-001

                            STANDARD CONDITIONS OF SUPERVISION
   1. the defendant shall not leave the judicial district without the permission of the court or probation officer;
   2. the defendant shall report to the probation officer in a manner and frequency directed by the court or
       probation officer;
   3. the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of
       the probation officer;
   4. the defendant shall support his or her dependents and meet other family responsibilities;
   5. the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for
       schooling, training, or other acceptable reasons;
   6. the defendant shall notify the probation officer at least ten days prior to any change in residence or
       employment;
   7. the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute,
       or administer any controlled substance or any paraphernalia related to any controlled substances, except
       as prescribed by a physician;
   8. the defendant shall not frequent places where controlled substances are illegally sold, used, distributed,
       or administered;
   9. the defendant shall not associate with any persons engaged in criminal activity and shall not associate
       with any person convicted of a felony, unless granted permission to do so by the probation officer;
   10. the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and
       shall permit confiscation of any contraband observed in plain view of the probation officer;
   11. the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned
       by a law enforcement officer;
   12. the defendant shall not enter into any agreement to act as an informer or a special agent of a law
       enforcement agency without the permission of the court; and
   13. as directed by the probation officer, the defendant shall notify third parties of risks that may be
       occasioned by the defendant’s criminal record or personal history or characteristics and shall permit the
       probation officer to make such notifications and to confirm the defendant’s compliance with such
       notification requirement.
   14. the defendant shall cooperate, as directed by the probation officer, in the collection of DNA, if
       applicable, under the provisions of 18 U.S.C. §§ 3563(a)(9) and 3583(d) for those defendants convicted
       of qualifying offenses.
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                               Judgment -- Page 5 of 5

DEFENDANT:                DENNIS JAMES HARPER, JR.
CASE NUMBER:              1:14-CR-00184-001


            ADDITIONAL SPECIAL CONDITIONS OF SUPERVISED RELEASE

4) The defendant shall consent to periodic, unannounced examinations of any internet capable device, which
may include retrieval and copying of all data from his computer and any internal or external peripherals to
ensure compliance with this condition, and/or removal of such equipment for the purpose of conducting a more
thorough inspection;

5) The defendant shall register with the state sex offender registration agency in any state where he resides, is
employed, carries on a vocation, or is a student as outlined in the Sex Offender Registration and Notification
Act.

6) The defendant shall not travel out-of-district throughout the term of supervision without written consent of
the Probation Office. If travel is approved, the defendant may be required to participate in the location
monitoring program, and follow location monitoring procedures specified by the Probation Office. The
defendant may be required to pay the daily cost of such monitoring.

7) The defendant shall participate in mental health / sex offender treatment, evaluation testing, clinical
polygraphs and other assessment instruments as directed by the probation officer.

8) The defendant shall submit his person, house, residence, vehicle(s), papers, [computers (as defined by 18
U.S.C. Section 1030(e)(1)) or other electronic communications or data storage devices or media], business or
place of employment, and any other property under the offender's control to a search, conducted by a United
States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release. Failure to submit to a search in accordance with
this condition may be grounds for revocation. The offender shall warn any other occupants that the premises
may be subject to searches pursuant to this condition.
